doDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed April 23, 2021 has been entered.  Claims 1-12 remain pending in the application.  Applicant’s amendments to the specification have overcome the objection set forth in the Non-Final Office Action mailed January 28, 2021.

Allowable Subject Matter
Claims 1-12 allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to Independent Claim 1, prior art of record does not teach, suggest, or render obvious the total combination of the recited structure, including the following allowable subject matter: “and a vehicle component having a stay portion connected to an end portion of said radiator in the width direction, and a plate portion connected to said stay portion, wherein: said guide portion comprises a tubular main body portion extending in a longitudinal direction of said vehicle, and an extension portion extending toward the center in the vehicle width direction from the main body portion and guiding traveling air from said front grille opening to said cooling device, wherein said extension portion is offset rearwardly relative to said radiator, said guide portion is disposed on an outer side of said radiator in the vehicle width direction, and said 3Application No.: 16/448,731Docket No.: P190216US00 vehicle component is disposed at a position located in an extending direction of said extension portion.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kurokawa et al. (US2012/0043051) teaches a vehicle air guide duct structure in contact with the radiator.
Leanza et al. (US2012/0211293) teaches a deflector disposed below the bulkhead cover port extending forward toward the grille to route the airflow path.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313) 446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        





/J.E.H./Examiner, Art Unit 3612